                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 1 of 10 Page ID #:581



                                                                                     1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                         MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                     2   mlangberg@bhfs.com
                                                                                         EMILY L. DYER (State Bar No. 321707)
                                                                                     3   edyer@bhfs.com
                                                                                         2049 Century Park East, Suite 3550
                                                                                     4   Los Angeles, CA 90067
                                                                                         Telephone: 702.464.7098
                                                                                     5   Facsimile: 310.500.4602
                                                                                     6   Attorneys for Defendant
                                                                                         CITY OF BALDWIN PARK
                                                                                     7

                                                                                     8                        UNITED STATES DISTRICT COURT
                                                                                     9         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10

                                                                                    11   BALDWIN PARK FREE SPEECH                CASE NO.: 2:19-cv-09864 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                         COALITION, an unincorporated
                                                                                         association; ROBERT EHLERS, an          Assigned to Honorable Christina A. Snyder
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                         individual,
                                                       310.500.4600




                                                                                    13
                                                                                                     Plaintiffs,                 PARTIAL MOTION TO DISMISS
                                                                                    14                                           PURSUANT TO FRCP 12(b)(1)
                                                                                         v.
                                                                                    15                                          Date: July 27, 2020
                                                                                         CITY OF BALDWIN PARK,                  Time: 10:00 a.m.
                                                                                    16                                          Ctrm: 8D
                                                                                                     Defendant.
                                                                                    17                                          Action Filed:       November 18, 2019
                                                                                    18         Defendant City of Baldwin Park (the “City” or “Defendant”), by and through
                                                                                    19   the law firm of Brownstein Hyatt Farber Schreck, LLP, hereby submits its Partial
                                                                                    20   Motion to Dismiss Pursuant to FRCP 12(b)(1) (the “Motion”). This Motion is
                                                                                    21   based on the following Memorandum of Points and Authorities, the pleadings and
                                                                                    22   papers on file herein, the exhibits and affidavits attached hereto, documents subject
                                                                                    23   to judicial notice, and any oral argument by counsel permitted at the hearing on this
                                                                                    24   matter.
                                                                                    25   ///
                                                                                    26   ///
                                                                                    27   ///
                                                                                    28   ///
                                                                                                                                  1
                                                                                                          PARTIAL MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 2 of 10 Page ID #:582



                                                                                     1                MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                     2   I.    INTRODUCTION.
                                                                                     3         Plaintiffs’ complaint is riddled with allegations of how the City purportedly
                                                                                     4   violated their constitutional rights.      Indeed, the complaint falsely claims that
                                                                                     5   “Plaintiffs have been fined and threatened with tax liens” and that Ehlers was
                                                                                     6   “issued an administrative citation.” But Plaintiffs’ claims are premised on the false
                                                                                     7   assertion that the City actions violated their constitutional rights. But, the very
                                                                                     8   citations at issue refute Plaintiffs’ allegations. No citations or fines were imposed
                                                                                     9   against Plaintiffs.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10         Because the City did not impose any fines, let alone excessive fines, on
                                                                                    11   Plaintiffs, they have not suffered any injury.       Consequently, Plaintiffs cannot
                                            2049 Cent ury Park East, Suite 3550




                                                                                         establish the critical element of standing to assert that their constitutional rights
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   were violated. Accordingly, to the extent that Plaintiffs assert as-applied challenges
                                                                                    14   under the Eighth and Fourteenth Amendments, Plaintiffs’ second and third claims
                                                                                    15   for relief must be dismissed pursuant to Fed. R. Civ. P. 12(b)(1) as this Court lacks
                                                                                    16   subject-matter jurisdiction for lack of standing. Similarly, Ehlers’ claim for First
                                                                                    17   Amendment retaliation must also be dismissed because this Court lacks jurisdiction
                                                                                    18   to consider the fourth claim for relief.
                                                                                    19   II.   FACTUAL BACKGROUND.
                                                                                    20         A.     The Parties.
                                                                                    21         Robert Ehlers (“Ehlers”) alleges he is a member of the Baldwin Park Free
                                                                                    22   Speech Coalition (“BPFSC,” collectively with Ehlers, “Plaintiffs”), an association
                                                                                    23   that claims to promote transparency in local governance.          Defendant City of
                                                                                    24   Baldwin Park is a California municipal entity.1 The Albert F. Ehlers, as trustee of
                                                                                    25   the Ehlers, Albert F. & Albert F. Ehlers Personal Trust (the “Trust”) is the owner
                                                                                    26   of the real property located at 15110 Ramona Boulevard, Baldwin Park, CA 91706
                                                                                    27
                                                                                         1
                                                                                          See Complaint, Dkt. #1, filed herein on November 18, 2019; Amended Complaint,
                                                                                    28   ¶¶10-12 (Dkt. #9), filed herein on November
                                                                                                                                  2 25, 2019 (“Compl.”).
                                                                                                           PARTIAL MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                       CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 3 of 10 Page ID #:583



                                                                                     1   (the “Property”).2
                                                                                     2         B.     Two Non-Compliant Signs are Placed on the Property and the
                                                                                                      City Issues Notices and Citations to the Property Owner in
                                                                                     3                Response.
                                                                                     4         On or about April 17, 2019, the City became aware of two oversize,
                                                                                     5   unpermitted identical banners placed on the East and West sides of the Property.3
                                                                                     6   In an initial attempt to enforce the Baldwin Park Municipal Code (“BPMC”) §
                                                                                     7   153.170, which regulates signs, the City issued a Notice of Violation to the Trust
                                                                                     8   as the owner of the Property. 4 Over the next several months, the City issued
                                                                                     9   citations and imposed fines against the Trust for its continued non-compliance with
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   the BPMC by failing to remove the oversize signs.5 In total, the City cited the
                                                                                    11   Trust six times and issued fines totaling $7,600.6 No citations or fines were ever
                                            2049 Cent ury Park East, Suite 3550




                                                                                         imposed on Ehlers or BPFSC.7
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13         C.     Plaintiffs File Suit Against the City.
                                                                                    14         Plaintiffs filed this lawsuit against the City, alleging the following Claims for
                                                                                    15   Relief: (1) 42 U.S.C. § 1983: First Amendment; California Constitution Article I,
                                                                                    16   §§ 2 and 3; (2) 42 U.S.C. § 1983: Fourteenth Amendment (Due Process); California
                                                                                    17   Constitution Article I, § 7; (3) 42 U.S.C. § 1983: Eighth and Fourteenth
                                                                                    18   Amendment; California Constitution Article I, § 13 Excessive Fines; (4) 42 U.S.C.
                                                                                    19
                                                                                    20   2
                                                                                           Plaintiffs allege that Ehlers’ family was the owner of the real property. Compl., at
                                                                                         ¶12.
                                                                                         3
                                                                                    21     See Code Enforcement Notes, attached as Exhibit 1 to the Appendix filed
                                                                                         concurrently
                                                                                         4
                                                                                                        herewith.
                                                                                    22     See Letter re: Notice of Violation, dated April 17, 2019, attached as Exhibit 2 to
                                                                                         the
                                                                                         5
                                                                                             Appendix.
                                                                                    23     See Code Enforcement Notes, Ex. 1; Citation and Failure to Comply Notice, dated
                                                                                         May 2, 2019, attached as Exhibit 3 to the Appendix; Failure to Comply Notice,
                                                                                    24   dated May 23, 2019, attached as Exhibit 4_ to the Appendix; Citation and Failure
                                                                                         to Comply Notice, dated June 7, 2019, attached as Exhibit 5 to the Appendix;
                                                                                    25   Citation and Failure to Comply Notice, dated August 28, 2019, attached as Exhibit
                                                                                         6 to the Appendix; Citation and Failure to Comply Notice, dated September 10,
                                                                                    26   2019, attached as Exhibit 7 to the Appendix; Citation and Failure to Comply
                                                                                         Notice,
                                                                                         6
                                                                                                  dated September 24, 2019, attached as Exhibit 8 to the Appendix.
                                                                                    27     See Code   Enforcement Notes, Ex. 1.
                                                                                         7
                                                                                           See Declaration of Jose Martinez (“Martinez Decl.”), at ¶9, filed concurrently
                                                                                    28   herewith.                                   3
                                                                                                        DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 4 of 10 Page ID #:584



                                                                                     1   § 1983: First Amendment Retaliation by Plaintiff Robert Ehlers against the City;
                                                                                     2   and (5) California Civil Code § 52.1: The Bane Act.8
                                                                                     3   III.    LEGAL ARGUMENT.
                                                                                     4           A.    Fed. R. Civ. P. 12(b)(1) Standard.
                                                                                     5           Federal courts enjoy limited jurisdiction, and thus must dismiss claims over
                                                                                     6   which they lack subject-matter jurisdiction. Simpson v. California Pizza Kitchen,
                                                                                     7   Inc., 989 F. Supp. 2d 1015, 1020 (S.D. Cal. 2013). Because the issue of standing
                                                                                     8   pertains to the subject-matter jurisdiction of a federal court, motions raising lack of
                                                                                     9   standing are properly brought under Fed. R. Civ. P. 12(b)(1). Id.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10           Rule 12(b)(1) motions may challenge jurisdiction facially or factually. Id.
                                                                                    11   “In a facial attack, the challenger asserts that the allegations contained in a
                                            2049 Cent ury Park East, Suite 3550




                                                                                         complaint are insufficient on their face to invoke federal jurisdiction.” Conversely,
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   in a factual attack, the challenger disputes the truth of the allegations that, by
                                                                                    14   themselves, would otherwise invoke federal jurisdiction.” Id. A challenge to
                                                                                    15   subject matter jurisdiction may be considered a factual attack when the attack
                                                                                    16   relies on extrinsic evidence, as opposed to the pleadings alone, to contest the truth
                                                                                    17   of the allegations. Lycurgan Inc. v. Jones, No. 14-CV-1679 JLS BGS, 2014 WL
                                                                                    18   5393036, at *1 (S.D. Cal. Oct. 22, 2014).
                                                                                    19           When there is a factual attack the Court may look beyond the Complaint to
                                                                                    20   affidavits and other evidence submitted by the parties in order to evaluate the Rule
                                                                                    21   12(b)(1) motion. Id. Indeed, “the district court is ordinarily free to hear evidence
                                                                                    22   regarding jurisdiction and to rule on that issue prior to trial, resolving factual
                                                                                    23   disputes where necessary.” Augustine v. United States, 704 F.2d 1074, 1077 (9th
                                                                                    24   Cir. 1983). “No presumptive truthfulness attaches to plaintiff’s allegations, and the
                                                                                    25   existence of disputed material facts will not preclude the trial court from evaluating
                                                                                    26   for itself the merits of jurisdictional claims.” Thornhill Publ’g Co., Inc. v. Gen.
                                                                                    27
                                                                                    28   8
                                                                                             See generally Compl.                    4
                                                                                                         DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 5 of 10 Page ID #:585



                                                                                     1   Tel. & Elec. Corp., 594 F.2d 730, 733 (9th Cir. 1979) (quoting Mortensen v. First
                                                                                     2   Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3rd Cir. 1977)); see St. Clair v. City of
                                                                                     3   Chico, 880 F.2d 199, 201 (9th Cir. 1989) (“Unlike a Rule 12(b)(6) motion, a Rule
                                                                                     4   12(b)(1) motion can attack the substance of a complaint’s jurisdictional allegations
                                                                                     5   despite their formal sufficiency, and in so doing rely on affidavits or any other
                                                                                     6   evidence properly before the court.”). “It then becomes necessary for the party
                                                                                     7   opposing the motion to present affidavits or any other evidence necessary to satisfy
                                                                                     8   its burden of establishing that the court, in fact, possesses subject matter
                                                                                     9   jurisdiction.” St. Clair, 880 F.2d at 201. Under either attack, however, the plaintiff
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   bears the burden of establishing that it has standing to bring the claims asserted.
                                                                                    11   Simpson, 989 F. Supp. 2d at 1020.
                                            2049 Cent ury Park East, Suite 3550




                                                                                               To have standing, Plaintiffs must each demonstrate: (1) injury in fact, (2) a
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   causal connection between the injury and the conduct complained of, and (3)
                                                                                    14   redressability. MHL TEK, LLC v. Nissan Motor Co., 655 F.3d 1266, 1273-74 (Fed.
                                                                                    15   Cir. 2011).    “Courts also recognize three prudential principles that must be
                                                                                    16   considered in the standing analysis: (1) a party generally must litigate its own
                                                                                    17   rights and not the rights of a third party; (2) the question must not be an abstract,
                                                                                    18   generalized grievance; and (3) the harm must be in the zone of interests protected
                                                                                    19   by the statute or constitutional provision at issue.” In re Rosuvastatin Calcium
                                                                                    20   Patent Litig., 719 F. Supp. 2d 388, 398 (D. Del. 2010) (citing Valley Forge
                                                                                    21   Christian College v. Americans United for Separation of Church & State, 454 U.S.
                                                                                    22   464, 474-75 (1982)).
                                                                                    23         B.      Plaintiffs Lack Standing to Assert As-Applied Challenges to the
                                                                                                       Code.
                                                                                    24
                                                                                               A constitutional challenge to a statute “may be of two types: a facial
                                                                                    25
                                                                                         challenge and an as-applied challenge.” Pfeifer v. John Crane, 220 Cal.App.4th
                                                                                    26
                                                                                         1270, 1310 (2013). An as-applied challenge “contemplates analysis of the facts of
                                                                                    27
                                                                                         a particular case or cases” to determine whether, in “particular circumstances the
                                                                                    28
                                                                                                                                   5
                                                                                                         DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 6 of 10 Page ID #:586



                                                                                     1   application [of the statute] deprived the individual to whom it was applied of a
                                                                                     2   protected right.” Tobe v. City of Santa Ana, 9 Cal.4th 1069, 1084 (1995). Cf.
                                                                                     3   Broadrick v. Oklahoma, 413 U.S. 601, 610 (1973) (“Embedded in the traditional
                                                                                     4   rules governing constitutional adjudication is the principle that a person to whom a
                                                                                     5   statute may constitutionally be applied will not be heard to challenge that statute on
                                                                                     6   the ground that it may conceivably be applied unconstitutionally to others, in other
                                                                                     7   situations not before the Court.”). In contrast, a facial challenge “considers only the
                                                                                     8   text of the measure itself, not its application to the particular circumstances” to
                                                                                     9   determine whether the challenged provisions “inevitably pose a present total and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10   fatal conflict with applicable constitutional prohibitions.” Id. “A facial challenge to
                                                                                    11   a legislative Act is, of course, the most difficult challenge to mount successfully,
                                            2049 Cent ury Park East, Suite 3550




                                                                                         since the challenger must establish that no set of circumstances exists under which
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   the Act would be valid.” United States v. Salerno, 481 U.S. 739, 745 (1987).
                                                                                    14         In three of their claims for relief, Plaintiffs alleged that the City violated
                                                                                    15   their constitutional rights stemming from the fact that Plaintiffs were issued
                                                                                    16   citations and/or subject to fines.
                                                                                    17               • In their second claim for relief,9 Plaintiffs appear to allege that the
                                                                                    18                  Code provisions relating to challenging administrative citations lack
                                                                                    19                  due process guarantees as applied to Plaintiffs.10
                                                                                    20               • In their third claim for relief,11 Plaintiffs appear to assert an as-applied
                                                                                    21

                                                                                    22   9
                                                                                         10
                                                                                           Compl.,  at ¶57.
                                                                                            It is unclear whether Plaintiffs assert a procedural or substantive due process
                                                                                    23   claim, both, or some hybrid of the two. See, e.g., Compl., at ¶60 (“Plaintiffs
                                                                                         contend that the BPMC provisions lack adequate standard and procedural
                                                                                    24   safeguards against arbitrary and capricious application of the law.”). “Substantive
                                                                                         due process protects individuals from arbitrary deprivations of their liberty by
                                                                                    25   government.” Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir. 2006). A substantive
                                                                                         due process violation occurs only when the government’s action “shocks the
                                                                                    26   conscience.” Id. Procedural due process requires notice of an “opportunity to be
                                                                                         heard at a meaningful time and in a meaningful manner.” Schnieder v. Cty. of San
                                                                                    27   Diego, 28 F.3d 89, 92 (9th Cir. 1994). Plaintiffs lack standing to pursue a
                                                                                         substantive
                                                                                         11
                                                                                                      or procedural due process claim.
                                                                                    28      Compl., at ¶¶61-66.                     6
                                                                                                          DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                       CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 7 of 10 Page ID #:587



                                                                                     1               challenge to the Code’s provisions related to administrative fines
                                                                                     2               under two theories: (1) the City purportedly violated Plaintiffs’ Eighth
                                                                                     3               Amendment Right by imposing “excessive fines” and (2) that the City
                                                                                     4               purportedly violated Plaintiffs’ procedural due process rights in
                                                                                     5               imposing the “excessive fines.”12
                                                                                     6            • In his fourth claim for relief,13 Ehlers contends that he was retaliated
                                                                                     7               against him in violation of the First Amendment when the City
                                                                                     8               “charged [him] with violating the City’s sign ordinance, subjected
                                                                                     9               [him] to an arbitrary and capricious administrative process and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10               excessive and punitive fines.”14
                                                                                    11         Plaintiffs’ allegations are based on the unsupported premise that they were
                                            2049 Cent ury Park East, Suite 3550
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                       310.500.4600




                                                                                    13   12
                                                                                            The Eighth Amendment of the Constitution provides that “[e]xcessive bail shall
                                                                                         not be required, nor excessive fines imposed, nor cruel and unusual punishments
                                                                                    14   inflicted.” U.S. Const. amend. XIII. Recently, the Supreme Court determined that
                                                                                         the Fourteenth Amendment incorporates the excessive fines provision of the Eighth
                                                                                    15   Amendment. Timbs v. Indiana, 139 S. Ct. 682, 687 (2019). Accordingly, the
                                                                                         Eighth Amendment’s excessive fines protection is enforced against State and local
                                                                                    16   governments. Id.
                                                                                                The Fourteenth Amendment provides that
                                                                                    17          No State shall make or enforce any law which shall abridge the
                                                                                                privileges or immunities of citizens of the United States; nor shall any
                                                                                    18          State deprive any person of life, liberty, or property, without due
                                                                                                process of law; nor deny to any person within its jurisdiction the equal
                                                                                    19          protection of the laws.
                                                                                         U.S. Const. amend. XIV. The Due Process Clause of the Fourteenth Amendment
                                                                                    20   requires only that adequate notice and process be afforded when an individual is
                                                                                         deprived of property. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542
                                                                                    21   (1985). Indeed, the Supreme Court has “described ‘the root requirement’ of the
                                                                                         Due Process Clause as being ‘that an individual be given an opportunity for a
                                                                                    22   hearing before he is deprived of any significant property interest.’” Id. (citations
                                                                                         omitted)
                                                                                         13
                                                                                                   (emphasis added).
                                                                                    23      Compl.,  at ¶69.
                                                                                         14
                                                                                            The “First Amendment prohibits government officials from subjecting an
                                                                                    24   individual to retaliatory actions” for engaging in protected speech. Hartman v.
                                                                                         Moore, 547 U.S. 250, 256 (2006). “If an official takes adverse action against
                                                                                    25   someone based on that forbidden motive, and ‘non-retaliatory grounds are in fact
                                                                                         insufficient to provoke the adverse consequences,’ the injured person may generally
                                                                                    26   seek relief by bringing a First Amendment claim.” Nieves v. Bartlett, 139 S. Ct.
                                                                                         1715, 1722 (2019) (quoting Hartman, 547 U.S. at 256). Importantly, a party
                                                                                    27   alleging a First Amendment retaliation claim must establish a “causal connection”
                                                                                         between the government’s “retaliatory animus” and the party’s “subsequent injury.”
                                                                                    28   Hartman, 547 U.S, at 259.                 7
                                                                                                        DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                     CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 8 of 10 Page ID #:588



                                                                                     1   issued citations, fines, or were otherwise charged by the City relating to the signs.
                                                                                     2   The evidence, namely the citations that the City actually issued, refutes Plaintiffs’
                                                                                     3   claims.15 No citations or fines were issued against either Plaintiff. Because the
                                                                                     4   City did not issue citations, impose fines, or otherwise charge Plaintiffs, Plaintiffs
                                                                                     5   lack standing to assert their second, third, and fourth claims for relief, as detailed
                                                                                     6   herein.
                                                                                     7                  1.       Ehlers Does Not Have Standing Because the Trust, Not
                                                                                                                 Ehlers, Was Cited for Violating the Code.
                                                                                     8
                                                                                                  Ehlers lacks standing to assert that the City violated his Eighth or Fourteenth
                                                                                     9
                                                                                         Amendment rights, or claim that he was retaliated against for exercising his First
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                         Amendment right, because Ehlers was not fined or cited. In truth, the City issued
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         administrative citations to the Trust.16 Broadrick v. Oklahoma, 413 U.S. 601, 610
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                         (1973) (stating that “[a] closely related principle is that constitutional rights are
                                                       310.500.4600




                                                                                    13
                                                                                         personal and may not be asserted vicariously”); Jankey v. Los Burritos, Inc., No.
                                                                                    14
                                                                                         CV 04-7864 CBM RZX, 2005 WL 5517233, at *4 (C.D. Cal. Oct. 4, 2005)
                                                                                    15
                                                                                         (“Prudential standing requirements include the general prohibition on a litigants
                                                                                    16
                                                                                         raising another person’s legal rights.” (citation and quotation marks omitted)).
                                                                                    17
                                                                                                  Because the City did not impose or attempt to impose any fines on Ehlers, he
                                                                                    18
                                                                                         cannot claim his rights were violated or that he suffered any injury.17 Simic v. City
                                                                                    19
                                                                                         of Chicago, 851 F.3d 734, 739 (7th Cir. 2017) (concluding that Chicago did not
                                                                                    20
                                                                                         violate plaintiff’s Eighth or Fourteenth Amendment rights because “Chicago has
                                                                                    21
                                                                                         not extracted any payment from plaintiff and no longer seeks to do so”).
                                                                                    22
                                                                                                  As a result, Ehlers fails to meet the first and critical requirement to establish
                                                                                    23
                                                                                         standing, namely that he suffered an injury in fact. Because Ehlers suffered no
                                                                                    24
                                                                                         injury, Ehlers cannot establish the remaining elements of standing: causation or
                                                                                    25
                                                                                         redressability. Accordingly, because Ehlers cannot establish standing, this Court
                                                                                    26

                                                                                    27   15
                                                                                         16
                                                                                              See Exs. 3-8.
                                                                                         17
                                                                                              See Exs. 3-8.
                                                                                    28        Martinez Decl., at ¶9.                   8
                                                                                                             DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                          CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 9 of 10 Page ID #:589



                                                                                     1   lacks subject matter jurisdiction to consider Ehlers’ challenge under the Eighth and
                                                                                     2   Fourteenth Amendments or his First Amendment retaliation claim.
                                                                                     3                  2.       The BPFSC Does Not Have Standing Because It Cannot
                                                                                                                 Establish that Its Member has Standing.
                                                                                     4
                                                                                                  The BPFSC also lacks standing to assert that the City violated its Eighth or
                                                                                     5
                                                                                         Fourteenth Amendment rights because it cannot establish that it was injured or that
                                                                                     6
                                                                                         its member, Ehlers, has standing. An organization may establish standing in two
                                                                                     7
                                                                                         ways: (1) direct standing or (2) representational standing. Under the former, like an
                                                                                     8
                                                                                         individual, the court looks to whether the organization suffered an injury, “a
                                                                                     9
                                                                                         concrete and demonstrable injury to the organization’s activities—with the
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                    10
                                                                                         consequent drain on the organization’s resources—constitutes far more than simply
                                                                                    11
                                            2049 Cent ury Park East, Suite 3550




                                                                                         a setback to the organization’s abstract social interests.” Havens Realty Corp. v.
                                                 Los Angel es, CA 90 067




                                                                                    12
                                                                                         Coleman, 455 U.S. 363, 379 (1982); see also Fair Housing of Marin v. Combs, 285
                                                       310.500.4600




                                                                                    13
                                                                                         F.3d 899, 905 (9th Cir. 2002). For the later, “an association has standing to bring
                                                                                    14
                                                                                         suit on behalf of its members when: (a) its members would otherwise have standing
                                                                                    15
                                                                                         to sue in their own right; (b) the interests it seeks to protect are germane to the
                                                                                    16
                                                                                         organization’s purpose; and (c) neither the claim asserted nor the relief requested
                                                                                    17
                                                                                         requires the participation of individual members in the lawsuit.” Hunt v. Wash.
                                                                                    18
                                                                                         State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977).
                                                                                    19
                                                                                                  The BPFSC, an unincorporated association,18 has not and cannot allege that it
                                                                                    20
                                                                                         suffered a direct injury from the City’s issuance of the administrative citations. No
                                                                                    21
                                                                                         citations were issued to nor were any fines imposed on BPFSC.19 Accordingly,
                                                                                    22
                                                                                         BPFSC can only establish standing under the theory that it is bringing the claim on
                                                                                    23
                                                                                         behalf of its members in a representational capacity. Id. As established in Section
                                                                                    24
                                                                                         III.B.1., Ehlers, a participant of BPFSC,20 does not have standing to assert the third
                                                                                    25
                                                                                         claim for relief. And, Plaintiffs fail to allege that the City violated any other
                                                                                    26

                                                                                    27   18
                                                                                         19
                                                                                              Compl., at ¶10.
                                                                                         20
                                                                                              Martinez Decl., at ¶9.
                                                                                    28        Compl., at ¶4.                           9
                                                                                                             DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                          CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40-1 Filed 06/29/20 Page 10 of 10 Page ID #:590



                                                                                      1   member’s rights in order to establish standing.
                                                                                      2         Accordingly, because BPFSC’s member does not have standing to sue in his
                                                                                      3   own right, BPFSC does not have representational standing. See id. Therefore, this
                                                                                      4   Court lacks jurisdiction to hear BPFSC’s second and third claim for relief.
                                                                                      5   IV.   CONCLUSION.
                                                                                      6         Based on the foregoing, the City respectfully requests that this Court dismiss
                                                                                      7   Ehlers’ fourth claim for relief, and Plaintiffs’ second and third claims for relief (to
                                                                                      8   the extent they assert as-applied challenges under the Eighth and Fourteenth
                                                                                      9   Amendments) pursuant to FRCP 12(b)(1).
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                     10
                                                                                          Dated: June 29, 2020                      BROWNSTEIN HYATT FARBER
                                                                                     11                                             SCHRECK, LLP
                                            2049 Cent ury Park East, Suite 3550
                                                 Los Angel es, CA 90 067




                                                                                     12
                                                       310.500.4600




                                                                                     13                                             By: /s/ Mitchell J. Langberg
                                                                                                                                       MITCHELL J. LANGBERG
                                                                                     14                                                EMILY L. DYER
                                                                                                                                       Attorneys for Defendant
                                                                                     15                                                CITY OF BALDWIN PARK
                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19
                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27
                                                                                     28
                                                                                                                                    10
                                                                                                         DEFENDANT'S MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                      CASE NO. 2:19-CV-09864 CAS-E
